Case 1:20-mc-00212-AJN Document 31-28 Filed 06/26/20 Page 1 of 6




              Exhibit 28
              Case 1:20-mc-00212-AJN Document 31-28 Filed 06/26/20 Page 2 of 6

Wealth

Mining Billionaire Gets Help From Ex-Spies in
Bitter Legal Fight
By Thomas Biesheuvel
May 22, 2020, 10:31 AM EDT


  Steinmetz court ﬁling says new evidence contradicts Vale
  Intelligence ﬁrm Black Cube recorded former Vale executives




Beny Steinmetz Source: Dag Lars Cramér on behalf of Nornverdandi


Black Cube, the private intelligence agency run by former Israeli spies, spent months setting up
companies around the world. Oﬃces, websites and employees were painstakingly put in place --
all part of a sting targeting former executives at Brazilian mining giant Vale SA.


The Black Cube operation, made public in a court ﬁling Thursday and described by people
familiar with it, represents the latest escalation in a bitter ﬁght between Vale and mining
billionaire Beny Steinmetz.
            Case 1:20-mc-00212-AJN Document 31-28 Filed 06/26/20 Page 3 of 6



What started in Guinea as a partnership in one of the world’s richest mineral deposits has
devolved into a globe-spanning dispute that sheds light on how fortunes can be made and lost in
the world of African mining.


As surging Chinese demand for raw materials spurred a race for assets in Africa, Steinmetz
acquired the rights to an iron-ore project known as Simandou in 2008. Vale bought a 51% stake
about a year later. Then a new president in Guinea seized the asset back after a corruption probe
-- and Vale is pursuing Steinmetz for compensation.


While Steinmetz has always denied wrongdoing, he says in the ﬁling that Vale suspected all along
that his original acquisition of the assets could have been problematic. Vale has said in court
documents it didn’t know.


Steinmetz says the sting operation -- detailed in court ﬁlings that include a declaration from one
of Black Cube’s founders and transcripts of conversations with former Vale executives -- showed
the Brazilian company was suspicious before it signed the deal. That undermines Vale’s claim to
compensation, he argues.


A spokesman for Vale, which was awarded $2 billion in a London arbitration last year that it is
still trying to collect, declined to comment.


“This report just conﬁrmed what we were saying from day one. Vale knew everything, there was
no surprise for them. Now we have the full proof of that. I was happy to see that, because until
now we were ﬁghting and no one believed us,” Steinmetz said in an interview with Bloomberg
News this week.


For almost a decade, Steinmetz has faced legal challenges and probes over how he obtained the
rights to the deposit in Guinea. The Guinean government withdrew charges of corruption against
him after a seven-year dispute. He denies any wrongdoing.


Last year the London Court of International Arbitration found that Steinmetz’s BSG Resources
Ltd. made fraudulent representations to Vale    when it sold the mine stake. Steinmetz’s appeal
    was thrown out.


The court ordered BSGR to pay the Brazilian company $2 billion for its losses in the joint
venture. To collect the cash it is owed under that order, Vale has sought to freeze Steinmetz’s
             Case 1:20-mc-00212-AJN Document 31-28 Filed 06/26/20 Page 4 of 6
assets and is asking a U.S. judge to help it secure evidence about investments he and others
allegedly made in New York real estate.


‘Nose Closed’

In a conversation with Black Cube’s undercover operatives -- according to a transcript ﬁled with
the court documents -- former Vale executive Jose Carlos Martins said he’d had suspicions about
the deal. While he recommended Vale go ahead with the purchase, “I’m proposing it with my
nose closed because I smell something wrong,” he said, according to the transcript.


Martins, who spent almost a decade running the company’s iron ore business, didn’t respond to
requests for comment.


In the transcript, Martins compared the deal to a beautiful woman with a sexually-transmitted
disease.


“You bring her to your hotel room, she’s naked, marvelous, and then she says: ‘A little problem,
maybe I am with AIDS’, okay? It’s a problem.”


Black Cube, which says on its website it hires veterans of the Israeli intelligence community, had
a team of more than 20 agents working on the investigation, according to people familiar with
the situation. It specializes in targeting human sources for information, often in cases where little
or no documentary evidence can be found.


The company mapped out all those it believed could have information on the case and built
psychological models of its targets, before deciding on the best cover stories and approaches,
the people said. The operative who spoke to Martins presented himself as a partner in an
investment consultancy, and all recordings were legal, Black Cube says in the court papers.


‘Don’t Tell Me’

Martins told the Vale board about entering the deal “closing our eyes,” he said to the operative,
according to the transcript. “One of the board members said, ‘Don’t tell me, I don’t want to
know at all.’”
            Case 1:20-mc-00212-AJN Document 31-28 Filed 06/26/20 Page 5 of 6




At the beginning of the last decade, Simandou was seen as one of the most strategically
important assets in the mining world. Its development was a threat to the three dominant iron
ore miners, Vale, BHP Group and Rio Tinto Group, at a time of insatiable Chinese demand for the
steelmaking ingredient. It was in that context that Vale wanted the asset.


“Everybody knows that there was something wrong,” Martins told the undercover agent,
according to the ﬁling. “Myself, the CEO. But it was so important not to let this buying to get the
competition hands.”


Black Cube also targeted another former Vale executive, Alex Monteiro. According to the
transcript, he told operatives: “All the diligence we did was ﬁne, but still, there was that smell of
something that could have been done wrongly.” When approached for comment by Bloomberg
on Thursday, Monteiro said the due diligence didn’t produce any concerns.


“Based on an in-depth due diligence we did, there was no bad smell,” he said by email.


Dying President

Steinmetz, 64, has a long history in diﬃcult environments across the globe after having been
originally sent out by his family to secure supplies of rough diamonds. He developed a diamond
mine in Sierra Leone before setting his sights on Simandou in neighboring Guinea.


Ailing President Lansana Conte stripped Rio Tinto of its rights to half of the asset, which the
Anglo-Australian miner hadn’t developed in a decade of control. The rights lost by Rio were
            Case 1:20-mc-00212-AJN Document 31-28 Filed 06/26/20 Page 6 of 6
transferred to Steinmetz weeks before the president died in 2008. Then BSGR sold half the asset
to Vale.


After Alpha Conde was elected in 2010, he announced a review and clean-up of the mining
industry, Guinea’s main source of income. Billionaire George Soros and former U.K. Prime
Minister Tony Blair advised on and funded Conde’s initiative. A dossier of alleged corruption
became the basis for BSGR’s loss of rights. BSGR denied it paid any bribes.


In 2014, a Frenchman with ties to Steinmetz and BSG Resources was sentenced to two years in
prison for interfering with a U.S. probe of bribery in connection with mining rights in Simandou.
Steinmetz is also facing corruption charges in Switzerland over the mining asset, which he
denies.


In this article
  VALE3
  VALE SA
  55.13    BRL     -0.26 -0.47%

  IOE1
  Generic 1st 'IOE' Future
  765.00 CNY/MT         +9.50 +1.26%


  RIO
  RIO TINTO PLC
  4,545.50       GBp   +50.50 +1.12%




                          Terms of Service Do Not Sell My Info (California)Trademarks Privacy Policy
                                          ©2020 Bloomberg L.P. All Rights Reserved
                              Careers Made in NYC Advertise Ad Choices         Contact Us Help
